Title: To James Madison from Frederick Jacob Wichelhausen, 18 July 1803 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


18 July 1803, Bremen. Wrote last on 12 June of the occupation of Hanover by French troops. Feared that “on the shores of the Elbe, it might … come to bloody actions,” due to the Hanoverian troops’ having refused to “lay down their arms” when the king of England did not ratify the Convention of Suhlingen. “However upon repeated remonstrances made to them of their resistance being fruitless, they at last consented … to surrender themselves prisonners of war, reserving the liberty to go whereever they please, in consequence of which all apprehension of a continental war in our vicinity have vanished for the present. On the 8th: instant the French Vice-comissair of comercial affairs at this city Mr Buhl, notified to the Senate, that by order of General Mortier, no goods or merchandises were allowed to enter or pass the territory of Hannover, unless they were accompanied with a certificate from under his hand, attesting that those goods, were not of the growth or manufactures of England, nor even had paid an english duty.” If executed strictly, this measure “would infringe totally our trade with England,” since all goods imported “into the interior part of the Empire” pass through Hanover. A committee of senators and citizens has been appointed “to make respectful remonstrances about it.” Hopes these will help repeal the measure, especially because “the german empire would suffer greatly by it.” No “British merchandises … have as yet been stopped.”
The British blockade of the Elbe River, as announced to the foreign ministers in London on 28 June, “has been executed in the most rigorous manner.” No fishing boats are allowed to “sail out or in,” and several ships bound for Hamburg have arrived in Bremen, “amongst which is one American from Charleston.” “We live in great hopes and letters from London confirm it, that our river will remain open.”
Encloses the semiannual report of ships entering and leaving Bremen from 1 Jan. to 30 June 1803, as well as a response to JM’s 9 Apr. circular. “With much pleasure I observe … the new regulations made in regard to us, as well as to masters of vessels and sailors.” Believes the “dispositions respecting sailors” will “tend to prevent idleness amongst that class of people in foreign countries” and save the U.S. “great annual disbursements, it being rendered now so very difficult and expensive to Captains, to discharge their crew engaged at high wages in America, in foreign countries.” The regulation requiring ship captains to deliver their ship’s papers to U.S. consuls in foreign ports “is a long wished for and also very necessary measure,” as it compels ship captains to do their duty, preserves “the genuineness of the American Flag,” and facilitates “the transmission of the usual semi-annual report.” Wishes, however, to see the production of the manifest required, for without it “the specification of the out and inward cargo will always remain incomplete.”
Encloses a table in conformity to JM’s request for “a specification of duties payable for the benefits of lights, for anchorage, buoys, piers, harbourmoney and expences of quarantine” on U.S ships and all foreign vessels. “On the whole those expences are very trifling at this port, as it has always been a true commercial politick of this city not to incumber trade with heavy charges, however on the other hand very little is done also for the benefit of commerce, for the want of public spirit and fearing the first expences. Light money is not paid here at all, as there is no fire kept on the beacon at the entrance of the Weser.” The nearest lighthouses are at Helgoland (Denmark) and Wangerode (Prussia) and “are supported by the respective governments.” Believes a small levy in Hamburg also supports them. The duke of Oldenburg, on the left bank of the Weser River, “has established the quarantine regulations on this river, for which he also raises a tax, which however is not properly fixed, and is but very trifling.”
Every foreign vessel pays a fee to the ship broker, “even if the Captain should not have made use of his assistance,” and this fee is “some times very high,” for example, “30 to 40 Spanish dollars for vessels from 2 to 300 Tons.” Has joined with the Prussian consul to object to it, “and a committee is now appointed to have it properly fixed.” Will inform JM should any new regulations be made. The duty at Elsfleth “is now abolished entirely, with the exception, that it continues still 10 years as a kind of an indemnification to the Duke of Oldenburg; as the annual income of this duty was from 120 to 150000 Rixdollars, the trade of this city gains greatly by its abolishment, especially in regard to its rivality with Holland and Hamburg.”
 

   
   RC (DNA: RG 59, CD, Bremen, vol. 1). 4 pp.; docketed by Wagner as received 30 Sept. Enclosures not found.



   
   The surrender of Hanover to the French was accomplished by the signing of the Convention of Suhlingen on 3 June 1803 (Deutsch, Genesis of Napoleonic Imperialism, pp. 153–54).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   For this act, see John J. Murray to JM, 22 June 1803, n. 1.



   
   A full transcription of this document has been added to the digital edition.

